 


 HCON 83 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the birthday of King Kamehameha I.
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Thirteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. CON. RES. 83 
 
 
May 8, 2014 
Agreed to 
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall in the Capitol Visitor Center for an event to celebrate the birthday of King Kamehameha I. 
 
 
1.Use of Emancipation Hall for Event to Celebrate Birthday of King Kamehameha I 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used for an event on June 8, 2014, to celebrate the birthday of King Kamehameha I.  (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.  
 
Clerk of the House of Representatives.Secretary of the Senate. 
